IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 40032

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 388
                                                )
       Plaintiff-Respondent,                    )     Filed: March 6, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
WILLIAM PAUL LAGE,                              )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Order revoking probation and requiring execution of unified three-year sentence
       with two-year determinate term for drawing a check without funds, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       On November 12, 2009, the district court entered a judgment convicting William Paul
Lage of drawing a check without funds, Idaho Code § 18-3106(a), and imposed a unified three-
year sentence with two years determinate. The court also retained jurisdiction for 180 days. The
period of retained jurisdiction expired on May 11, 2010. On May 18, 2010, the court entered an
order suspending Lage’s sentence and placing him on probation. On April 26, 2012, having
found that Lage had violated his probation, the court revoked probation and ordered execution of
the underlying sentence. Lage appeals from the order revoking probation.




                                               1
       At the time of Lage’s conviction, I.C. § 19-2601(4) authorized a court that had sentenced
a defendant to the custody of the State Board of Correction to retain jurisdiction over the
defendant for a period of 180 days, within which period the court could suspend the sentence and
place the defendant on probation.      In this case, the district court’s order placing Lage on
probation was not made within that 180-day period. 1
       On appeal, Lage acknowledges that the district court had lost jurisdiction on May 11,
2010, and therefore its order purporting to place him on probation was a nullity. See State v.
Taylor, 142 Idaho 30, 31-32, 121 P.3d 961, 962-63 (2005) (“Because the 180-day period of
retained jurisdiction expired without the district court affirmatively placing the Defendant on
probation, the Defendant remained committed to the custody of the Idaho Board of Correction.
The district court’s judgment placing the Defendant on probation was therefore void because the
court no longer had jurisdiction.”). Because the district court here had no jurisdiction to place
Lage on probation in the first instance, it likewise had no jurisdiction to continue him on
probation in April 2012, as Lage asserts the court should have done. 2
       The district court did not possess jurisdiction to reinstate Lage’s probation on April 26,
2012. Lage therefore has shown no error in the district court’s refusal to do so in its order
revoking probation on that date. The order revoking probation effectively remedied the district
court’s earlier error in granting probation after the period of retained jurisdiction had expired.



1
        Idaho Code § 19-2601(4) also then provided that in “extraordinary circumstances” where
the court was unable to evaluate the relevant information or concluded that a hearing was
required and was unable to obtain the defendant’s presence for such a hearing within the 180-day
period, the court could render its decision whether to place the defendant on probation or release
jurisdiction within thirty days after expiration of the 180-day period. However, the district court
here did not invoke this “extraordinary circumstances” provision, nothing in the record reveals
any basis for extending the time beyond 180 days, and Lage does not contend on appeal that such
an extension occurred.
2
        The State has argued that because Lage did not file his notice of appeal until June 1,
2012, more than two years after the district court lost jurisdiction, his notice of appeal is
untimely and must be dismissed. The State is wrong. Lage is not appealing from the judgment
of conviction, from the original order placing him on probation, or from the expiration of the trial
court’s jurisdiction; he is appealing from the April 26, 2012, order revoking his probation. His
appeal from that order is timely under Idaho Appellate Rule 14. The fact that a trial court’s order
was entered without jurisdiction does not make it unreviewable and hence uncorrectable merely
because no appeal was filed years before the challenged order was even entered.

                                                 2
Therefore, we uphold the district court’s order, albeit on grounds that differ from the district
court’s rationale.
       The order revoking probation is affirmed.




                                               3